NUMBER  13-06-00160-CR
 
COURT OF APPEALS
 
THIRTEENTH DISTRICT OF TEXAS
 

CORPUS CHRISTI - EDINBURG
 


 


IN RE:  ALVIN COOPER,
RELATOR
 


 
On Petition for Writ of Mandamus 


 


 
MEMORANDUM OPINION
 
Before Justices Hinojosa, Yañez,
and Garza 
Memorandum Opinion Per Curiam
 
Relator, Albert Cooper, filed a petition for writ of
mandamus on April 5, 2006, requesting this Court to direct the Respondent, the
Honorable Ronald E. Enns, presiding judge of the 69th District Court of Hartley
County, Texas, to rule on relator=s motion to dismiss. 
Because we lack jurisdiction to issue a writ of mandamus against the
judge of the 69th District Court of Hartley County, we dismiss relator=s petition.  See
Tex. Gov=t Code Ann. '' 22.201, 22.221 (Vernon 2004 & Supp. 2005).  
PER CURIAM
 
Do not publish. 
Tex. R. App. P.  47.2(b)
 
Memorandum Opinion delivered and filed
this 8th day of May, 2006.